ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Raytheon Company                              )      ASBCA No. 60194
                                              )
Under Contract No. DAAE30-98-C- l 032         )

APPEARANCE FOR THE APPELLANT:                        Richard C. Johnson, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Srikanti Schaffner, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 29 August 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60194, Appeal of Raytheon
Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals